DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,220,790 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application are broader in scope than the claims of the reference application and the thus the claims of the reference application can be used to reject the claims of the current application.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-1 of U.S. Patent No. 11,149,383 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application are broader in scope than the claims of the reference application and the thus the claims of the reference application can be used to reject the claims of the current application.


 Claims 1 -17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/490,828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application are broader in scope than the claims of the reference application and the thus the claims of the reference application can be used to reject the claims of the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell et al., (hereafter Cabell), US Patent Application Publication No.  2013/0280503 A1.
	Regarding claims 1-2, 8 and, 11-13, Cabell teaches a fibrous structure and method of making it, comprising layers, said layers comprising filaments made of hydroxyl polymer(s); see ¶-[0006]-[0017], [0028], [0048] and [0068]. Cabell teaches that the filaments can be made of polysaccharide, e.g., starch, starch derivatives, cellulose, cellulose derivative or hemicellulose and its derivatives; see [0068]-[0078]. Cabell teaches that the fibrous structure comprises a non-woven substrate 44 which comprises one or more layer of filaments and a plurality of fibrous additives, which could be pulp fibers and a scrim layer 46 which comprising filaments, which are bonded to the non-woven substrate; see ¶-[0048], [0117], [0136]. On paragraphs [0048], [0117]-[0123] and claim 16, Cabell teaches that the solid additives can be added to the opposites surfaces of the non-woven substrate and that can be different; see [0048], and teaches that the web can be combined to form a multiply tissue, so that solids additives, e.g., the fiber/pulp are adjacent to each other; see ¶-[0145]. While Cabell does not explicitly teach that the fibrous layer is/comprises paper, Cabell teaches that the plies can be by wet-laying technique; see ¶-[0028], i.e., papermaking and thus a paper layer is implicit in the reference or at least using paper as the fibrous layer taught by the reference would have been obvious to one of ordinary skill in the art because paper is a fibrous product, which reads on the term fibrous layer. It would have been obvious to one of ordinary skill in the art to use paper as the fibrous layer taught by the reference, absent a showing of unexpected results, since he/she would have reasonable expectation of success if a paper were used as the fibrous product of the reference. 
	Cabell does not recite the multiply configuration and the plies being made by the wet-laying technique as claimed, i.e., the association of paper and filaments, but the different ways to join the plies, either with the same type of substrate with or without other or the same type of filaments is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. Again, it has been held that it is obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (Citing KSR, 82 USPQ2d at 1396). Also, it has been held that “[C]hanges of size, shape, without functional significance are not patentable.” Research Corp. V. Nasco Industries, Inc., 501 F2d 358: 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). As to the plies being made by the wet-laying technique, Cabell does explicitly teach that the non-woven material can be made by the web-laying technique; see ¶-[0028].
	With regard to claims 3-5, 14 and 17, Cabell does not explicitly teach the difference between the fiber, i.e., the solid materials, but choosing the properties of the layers, i.e. the fibrous layers, is considered to be within the level of ordinary skill in the art as obvious optimization, absent a showing of unexpected results.
	With regard to claim 6, Cabell teaches that multiply product can be made; see ¶-[0009], [0064], [0143], [0145], by joining of two or more plies plies and thus making a web with a third ply is encompassed by the teachings or at the very least making a three-ply web would have been obvious to one of ordinary skill in the art.
	With regard to claim 7, Cabell teaches the diameter of the filaments falling within the claimed range; see [0204], [0207].
	With regard to claims 9 and 10, Cabell teaches that a layer could comprise non-polysaccharide polymer and crosslinked polymer, such as polyvinyl alcohol; see ¶ [0033], [0035], [0068]-[0075] and [0083], [203], [023] which teach the cross-linking of starch and ¶-[0206] which teaches the cross-linking of a hydroxyl polymers
	
	With regard to claim 14, the surface smoothness of the filaments is usually greater than natural fibers. Moreover, the filaments and fibers used by the reference are the same as the ones claimed and therefore, the properties must be the same or at the very least very similar.
	With regard to claims 15 and 16, Cabell teaches the bonding of the layered product and the plies and including the association of the layers/plies by adhesive and/or thermal bonds; see ¶- [0058],[0142]-[0143].
	With regard to 18, Cabell teaches the process of making the layered product by providing a first web material, spinning hydroxyl polymer(s) onto the surface of the web material and the associating the layered product to form a multiply web; see [0009]-[0013], [0128]-[0143]], and figure 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in eth art of “Layered Fibrous Structure Comprising Filaments.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF